 AMERICAN GIRL PLACE NEW YORK
 355 NLRB No. 84 
479
American Girl Place, Inc. 
d/b/a American Girl Place 
New York 
and Actors™ Equity Association.
  Case 
2ŒCAŒ37791 
August 13, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER On August 10, 2007, Administrative Law Judge Ste-
ven Davis issued the attached decision.  The Respondent 
filed exceptions and a supporting brief.  The General 

Counsel filed an answering brief, and cross-exceptions 
with a supporting brief.  The Charging Party filed cross- 
exceptions and a brief in support of its cross-exceptions 
and in opposition to the Respondent™s exceptions.  The 
Respondent filed a reply brief and an answering brief to 

the General Counsel™s and 
Charging Party™s cross-
exceptions. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings,
1 findings,
2 and conclusions, as 
modified, and to adopt the recommended Order as modi-
fied and set forth in full below. 
The judge found, among other things, that the Respon-
dent unlawfully suspended the process of considering a 
wage increase for its employees.  For the reasons set 

forth below, we adopt the judge™s finding of a violation, 
but we will modify the judge™
s remedy to accord with the 
circumstances of the case. 
The facts are fully set forth 
in the judge™
s decision.  
Several weeks before any union activity in 2006, adult 
actors performing in shows staged at the Respondent™s 
New York retail store spoke to their supervisor, Artistic 
Director Heather de Michele,
 about an increase in the 
wage paid actors for each show.  De Michele said she 
would bring the matter to her superiors™ attention.  De 
Michele immediately addresse
d the actors™ request with 
her supervisor, Director of Theatre Scott Davidson.  Sev-
                                                          
 1 The parties have excepted to the judge™s failure to consider GC 
Exhs. 8, 9, and 10 in his decision,
 based on his finding that they are 
arguably subject to the attorney-client
 privilege and the attorney work-
product doctrine.  We find it unnecessary to pass on those exceptions.  

We have reviewed the disputed exhi
bits, and they would not materially 
alter our understanding of the facts. 
2 The parties have excepted to some of the judge™s credibility find-
ings.  The Board™s established policy is not to overrule an administra-
tive law judge™s credibility resoluti
ons unless the clear preponderance 
of all the relevant evidence convinc
es us that they are incorrect.  
Stan-dard Dry Wall Products,
 91 NLRB 1083 (1950), enfd
. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
eral phone conversations and emails were exchanged 
among de Michele, Davidson, and Director of Human 
Resources Christine Warman.  Those communications 
explored possible increases in the per show rate of the 

adult actors.  De Michele™s last email message to David-
son and Warman concerning the wage increase, dated 
May 7, contained a chart listing the ﬁcurrentﬂ and the 

ﬁproposed changeﬂ in the rate
.  In the ﬁproposed changeﬂ 
category, each of the actors wa
s listed as receiving a $6-
per-show raise. 
Meanwhile, on May 3, the Union sent the Respon-
dent™s president, Ellen Brothers, a letter requesting rec-
ognition as the representative of the Respondent™s adult 
actors at the New York store. 
 Around the first or second 
week of May, Employee Relations Manager Dawn 

Levenick became aware of the Union™s request.  About 
the same time, Warman informed Levenick that there 
were ongoing discussions concerning a wage rate in-

crease for the actors in New Yo
rk.  Levenick instructed 
Warman not to increase the rate until legal counsel was 
obtained.  Levenick also set up a management team and 

secured counsel.  The management team decided to post-
pone any more discussion or decisions about a wage in-
crease until the matter of representation was resolved.  It 

also decided that de Michel
e and Director of Human Re-
sources for New York Patricia Keating would meet with 
the adult actors to inform them of the decision to post-

pone further consideration of an increase. 
De Michele and Keating met 
with the New York adult 
actors on June 18.  During this meeting, de Michele told 

the actors that the Respondent had been ﬁcompleting the 
processﬂ of the wage increase when the Union appeared 
on the scene.  De Michele furt
her stated that even though 
the wage increase had been previously discussed and 
agreed on, it was not final due to one missing signature, 

and that once the Respondent 
received the letter from the 
Union, everything was put on hold.  Neither of the Re-
spondent™s officials gave any 
assurance to the actors that 
the process of considering a 
wage increase would resume 
regardless of the outcome of the Union™s campaign.  Nor 
did they say that the process had been halted for the sole 

reason of avoiding the appear
ance of a bribe to influence 
the employees™ choice on union 
representation.  To the 
contrary, de Michele referred
 to the union T-shirts the 
actors were wearing and said, ﬁnow that we see where 
your loyalties lie, we are no longer going to be able to 
give you a raise.ﬂ 
Based on these facts, the ju
dge found that the Respon-
dent™s suspension of its consideration of the wage in-
crease was unlawful, because the Respondent acted in 
response to the Union™s request for recognition, cited 
employee support for the Union as the reason, and gave 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 480 
no assurances to the actors that consideration of the wage 
increase would resume regardless of the outcome of the 
Union™s campaign.  The judge
 also found that, in the 
absence of a final signature, the proposed wage raise 

could still have been denied in
 its entirety.  Accordingly, 
his remedy directed the Respondent to resume the proc-
ess of considering a wage increase and, if it decided that 

it would have granted an increase, to make whole all 
employees who would 
have received it. 
For the reasons set forth in the judge™s decision, we 
agree that the Respondent viol
ated Section 8(a)(1) of the 
Act by suspending consideration of the wage increase.
3  However, as discussed below, we will modify the judge™s 
remedy in order to better place the employees in the posi-
tion they would have been in absent the Respondent™s 

unfair labor practice. 
Although the Respondent had not completed every 
administrative step needed 
to implement the wage in-
crease, Artistic Director de
 Michele, who was specifi-
cally designated to communicate with the actors about 
this matter, informed the ac
tors that the increase had 
ﬁbeen agreed uponﬂ but had no
t been finalized due to one 
missing signature.
4  In these circumstances, we find that 
the evidence warrants the pr
esumption that, absent the 
employees™ protected activities and the Respondent™s 
unlawful conduct, the Respondent would have approved 
and granted the actors a $6-per-show increase.  We there-

fore find that the appropriate remedy is for the Respon-
dent to place the employees 
in the position they would 
have been in absent the unfair labor practice, including 

granting them the backpay they would have earned had 
the wage increase been awarded, unless the Respondent 
can demonstrate, at the comp
liance stage of this proceed-
ing, that it would not have granted that increase, but in-
stead would have granted a wage increase of a different 

amount or no increase at all.
5  Accordingly, we shall 
amend the judge™s remedy as set forth below.
6                                                           
 3 We find it unnecessary to pass on whether the suspension also vio-
lated Sec. 8(a)(3), because it would not materially affect the remedy. 
4 Several employees who attended th
e meeting with de Michele testi-
fied specifically concerning her st
atements, and the contemporaneous 
notes taken by two of the employees confirm the same. 
5 Contrary to our colleague™s vi
ew, providing make-whole relief for 
the Respondent™s violation of Sec. 
8(a)(1) in these circumstances is 
consistent with Board precedent.  See, e.g., 
G.C. Murphy Co.
, 223 
NLRB 604, 610 (1976).  Similarly, 
Board precedent supports placing 
the burden on the Respondent to show that it would not have granted 
the $6 per show increase.  See 
Planned Building Services
, 347 NLRB 
670, 676 (2006) (placi
ng burden on respondent employer in successor-
ship-avoidance case to demonstrate, 
in compliance proceeding, that it 
would not have agreed to monetary
 provisions of predecessor™s collec-
tive-bargaining agreement).  Here, as in 
Planned Building Services
, placing the burden of proof on the Re
spondent is ﬁboth equitable (the 
[employer] is the wrongdoer) and practical (the [employer] has superior 

access to the relevant evidence).ﬂ 
 Id. at 676 (footnote omitted).  In 
AMENDED 
REMEDY
 Having found that the Respondent unlawfully sus-
pended its consideration of the $6-per-show wage in-
crease, we shall order the Re
spondent to resume process-
ing that increase.  The Respondent shall make whole all 
employees for any increase they would have received 
had the $6-per-show wage in
crease been implemented at 
the time its consideration was unlawfully discontinued, 
unless the Respondent establishes in compliance pro-
ceedings that it would have granted a wage increase of a 

different amount or that it would not have granted a wage 
increase at all.  Backpay sha
ll be computed as prescribed 
in 
Ogle Protection Service
, 183 NLRB 682 (1970), enfd. 
444 F.2d 502 (6th Cir. 1971), with interest as computed 
in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). 
                                                                                            
 addition, ﬁit is appropriate to u
tilize the compliance proceeding ‚as a 
means of tailoring the remedy to su
it the individual circumstances™ﬂ of 
this case.  Id. at 676 fn. 25, quoting 
Sure-Tan, Inc. v. NLRB
, 467 U.S. 
883, 902 (1984). 
In Member Schaumber™s view, 
Planned Building Services
 is inappo-
site.  The violations in that case were the unlawful avoidance of a suc-
cessorship obligation, based on viru
lent antiunion animus, by refusing 
to consider or hire the employees of the predecessor, and the subse-
quent improper unilateral imposition 
of new terms and conditions of 
employment.  The Board held there 
that the appropriate analytical 
analysis was 
Wright Line
 and that the successo
r was guilty both of 
8(a)(3) and (5) violations, the latter 
because of the unilateral changes. 
 In such a situation, ﬁthe Board™s 
traditional remedy is to ‚restore as 
nearly as possible the situation that would have prevailed but for the 
unfair labor practices,™ﬂ which obviously requires restoration of prior 
terms and conditions of employment.  See id. at 674 (quoting 
State 
Distributing Co
., 282 NLRB 1048 (1987)).  By contrast, the violation 
being found here is simply an 8(a)(1) failure to continue to consider a 
possible wage increase.  Thus, a make-whole restoration remedy is 

inappropriate. 
6 Member Schaumber concurs in fi
nding that the Respondent™s sus-
pension of consideration of a wage increase was unlawful.  However, 
he agrees with the judge™s finding that, absent a final approval, the 

Respondent could still have decided not 
to give any raise.  He rejects, 
as unsupported by the record as a whole, his colleagues™ characteriza-
tion of the status of the wage increase at the time of de Michele™s 

statement.  As the record shows, 
the wage increases were merely pro-
posed by de Michele, and had not
 been vetted or approved by upper 
management.  Nothing in the emai
l or other documentary exchanges 
with management regarding the proposals suggests that approval of the 
wage proposals was merely an administrative matter or that the increase 
would have been fixed at $6.  De
 Michele may have exaggerated to 
make her point, and we have found a 
violation based on her statements, 
but that does not convert her representation into a fact.  Thus, he dis-
agrees with his colleagues™ amended 
remedy, which shifts
 the burden to 
the Respondent of proving in complian
ce that it would not have given a 
raise in the amount recommended by de Michele.  Member Schaumber 
would instead adopt the judge™s remedy, which placed the burden on 

the General Counsel to prove in compliance that the amount of in-
crease, if any, decided by the Re
spondent on completion of the resumed 
wage consideration process would have been different but for the 

unlawful suspension of the process. 
 AMERICAN GIRL PLACE NEW YORK
 481
ORDER The National Labor Relations Board orders that the 
Respondent, American Girl 
Place, Inc. d/b/a American 
Girl Place New York, New Yo
rk, New York, their offi-
cers, agents, successors, and assigns, shall 
1.  Cease and desist from 

(a) Telling its employees that they did not receive 
wage increases because they supported the Union. 
(b) Threatening its employees with more onerous 
working conditions if they 
selected the Union as their 
collective-bargaining representative. 
(c) Suspending its process of considering a wage in-
crease for its employees because
 of the Union™s presence. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Resume processing the 
wage increase for unit em-
ployees that was under consideration on May 7, 2006. 
(b) Make whole any employees who would have re-
ceived the wage increase but for the suspension of con-
sideration of that increase, in the manner set forth in the 

amended remedy section of this decision. 
(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(d) Within 14 days after service by the Region, post at 
its facility in New York, New York, copies of the at-
tached notice marked ﬁAppendix.ﬂ
7  Copies of the notice, 
on forms provided by the Regional Director for Region 

2, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 

places including all places where notices to employees 
are customarily posted. Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-

tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
                                                          
 7 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since June 18, 

2006. 
(e) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT tell you that you did not receive wage in-
creases because you supported Actors™ Equity Associa-
tion (the Union). 
WE WILL NOT threaten you with more onerous working 
conditions if you select the Union as your collective-
bargaining representative. 
WE WILL NOT suspend our process of considering a 
wage increase for you becaus
e of the Union™s presence. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL resume processing the wage increase that was 
under consideration on May 7, 2006. 
WE WILL make you whole for any loss of earnings you 
may have suffered by reason of our suspension of that 
process. 
 AMERICAN GIRL PLACE, INC. D/B/A AMERICAN 
GIRL PLACE NEW 
YORK   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 482 
Olga C. Torres, Esq., 
for the General Counsel. 
Michael F. McGahan, Tracyee Klein, 
and Donald S. Krueger, 
Esqs. (Epstein, Becker & Green, P.C.), 
of New York, New 
York, for the Respondent. 
Samantha Dulaney and Nicole Perez, Esqs. (Spivak, Lipton, 
Watanabe, Spivak, Moss & Orfan, LLC), 
of New York, 
New York, for the Charging Party. 
DECISION STATEMENT OF THE 
CASE STEVEN 
DAVIS, Administrative Law Judge.  Based on a 
charge and an amended charge filed by Actors™ Equity Associa-
tion (Union) on July 25 and Sept
ember 21, 2006, re
spectively, a 
complaint was issued on November 30, 2006, against American 
Girl Place, Inc., d/b/a Ameri
can Girl Place New York (Respon-
dent or Employer). 
The complaint, as amended at the hearing, alleges essentially 
that on about June 18, 2006, th
e Respondent, in violation of 
Section 8(a)(1) of the Act (a) told its employees that they did 
not receive wage increases because they supported the Union, 
(b) threatened its employees with more onerous working condi-
tions if they selected the Union as their collective-bargaining 
representative, and (c) made st
atements equating support for the 
Union to disloyalty to the Respondent.  The complaint also 
alleges that on about a date be
tween May 1 and June 18, 2006, 
the Respondent, in violation of S
ection 8(a)(1) and (3), denied a 
wage increase for its employees and, as an alternative thereto, 
the Respondent suspended its process of considering a wage 
increase for its employees becaus
e they assisted the Union and 
engaged in concerted activities. 
The Respondent™s answer denied 
the material allegations of 
the complaint and on May 21Œ23, 2007, a hearing was held 
before me in New York, New York
.  On the entire record, in-
cluding my observation of the demeanor of the witnesses, and 
after considering the briefs filed by all parties, I make the fol-
lowing FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent, a Wisconsin corporation having a facility 
located at 609 Fifth Avenue, New York, New York, has been 
engaged in the business of the 
retail sale of girls™ goods and 
apparel.  Annually, the Respon
dent derives gross revenues in 
excess of $500,000 and purchases and receives at its New York 
facility goods and materials valued in excess of $5000 directly 
from suppliers located outside 
New York State.  Respondent 
admits and I find that it is an employer engaged in commerce 
within the meaning of Section 2(
2), (6), and (7) of the Act and 
that the Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  The Facts 
1.  Background 
The Respondent operates a retail 
store in Manhattan in which 
it sells products relating to girl
s ages 9 to 12, and operates a 
theater in which live production
s are presented by adult and 
child actors. The actors include ﬁprimaryﬂ actors who are the 
main performers and ﬁcoverﬂ actors commonly known as un-
derstudies. A show entitled 
American Girls Review 
employing eight 
adult actors (including four primary actors and four cover ac-
tors) was performed for most of 2006 until September 4, 2006.
1  It was replaced by a production called 
Circle of Friends
 which 
began on about September 22, 2006,
 and was still playing at the 
time of the hearing. 
Each of the actors has an employment agreement with the 
Respondent which provides that 
the primary actor must per-
form in a minimum of 7 shows per week in weeks with 8 to 11 
shows scheduled, and 75 percent of
 all shows scheduled in all 
other weeks.  The cover actors
 perform the remaining 25 per-
cent of shows, and other show
s the primaries do not perform 
due to absence from work for v
acation, sick, or personal rea-
sons.  The agreement also provides for: 
 (a)  The actor™s per show pay.  During the time at issue 
here, the starting rate for the actors was $44.00 per show. 
Primary actors Matthew Sande
rs and Stephanie Tennill 
earned $44.00 per show.  Calandra Hackney earned 
$46.00, and Roseanne Ciparick earned $48.00. 
(b)  An hourly rate paid for rehearsals which is the 
same amount paid for sick pa
y, personal time off, and va-
cation pay.  The hourly rate was based on the show rate for 
the individual actor and vari
ed from $13.79 to $17.60 per 
hour. (c)  A $200 per week stipend payment for 26 specified 
ﬁslowﬂ weeks between September and May when no per-
formances are held, totaling $5200 per year. 
(d)  Other benefits including eleven paid holidays, 
401(k) if eligibility requirement
s were met, vacation, sick 
leave, life insurance and accidental death and disability, 
short term and long term disability, tuition reimbursement, 
stock investment plan, health
, dental and vision benefits, 
employee discount, and transit benefit program. 
 At least since 2004, the actors
 received a pay raise of $2 per 
show per year.  For example, the contract between the Em-
ployer and actor Roseanne Ciparick for the period March 2004 
to March 2005, provided for a per 
show rate of $44.  The con-
tract for the period March 2005 to March 2006, provided for a 
per show rate of $46.  The contract beginning March 2006 (the 
show and Ciparick™s employme
nt ended in September 2006), 
provided for a per show rate of $48.  As Ciparick testified, 
contractually she could expect 
no further per show raise during 
the term of those contracts othe
r than what was provided for in 
those agreements. 
2.  The Union contacts the Respondent and the actors 
request an increase in show
 pay and additional weekly 
stipends in June 2006 
In early February 2006, Flora 
Stamatiades, the Union™s na-
tional director of organizing, se
nt a letter to the Employer™s 
Wisconsin headquarters addressed 
to its president, Ellen Broth-
                                                          
 1 All dates herein are in 2006, unless otherwise stated. 
 AMERICAN GIRL PLACE NEW YORK
 483
ers.  The letter stated that 
inasmuch as the Respondent pre-
sented live theatrical performances at locations in New York, 
Chicago, and expected to do so in Los Angeles, it should enter 
into a national collective-bargaining agreement with the Union 
covering the actors performing 
in such productions.  Stama-
tiades offered to meet with Brot
hers.  On February 13, Stama-
tiades sent another copy of the letter to Brothers. 
On February 24, Menzi Behrnd-Klodt, in-house counsel to 
the Respondent wrote Stamatiade
s saying that the Employer 
was not interested in signing an agreement with the Union.  In 
March, the Union met for the first time with the employees of 
the Respondent. 
The four primary actors usually
 had monthly meetings with 
their immediate supervisor, He
ather de Michele, the Respon-
dent™s artistic director.  In la
te March 2006, they met with her 
and discussed the upcoming su
mmer schedule and stipends. 
As set forth above, a $200 per week stipend was given for 
weeks in which there were no shows.  No stipends were given 
in the months of June through A
ugust.  At the March meeting, 
the actors told de Michele that 
usually June is a slow month for 
the production, and they requested a $200 stipend for 3 weeks 
in June.  They also asked for a raise in the per show rate.
2  De 
Michele told the actors that she would communicate their re-
quests to ﬁcorporateﬂ and let th
em know the result.  According 
to Ciparick, de Michele said that a pay raise would be ﬁdiffi-
cult.ﬂ 
Within a few days, de Michele addressed the actors™ requests 
with her supervisor, Scott Davids
on, the director of the three 
theaters.  Several phone conver
sations and emails between 
them sought ﬁways that we might be able to remedy the con-
cerns.ﬂ 
At that time, the starting per show rate was $44 and the ac-
tors™ per show rates ranged fro
m $44 to $48.  De Michele™s 
email of April 29 to Davidson outlined the cost if the actors 
received per show wages of $50 or $54.  The email ended with 
the following recommendation: rais
e the per show rate to $50 
and pay a $200 per week stipen
d for the entire yearŠ52 weeks 
at $200 per week, or $10,400.  At that time, the actors received 
a $200 stipend for only 26 weeks, or $5200.  It was contem-
plated that the stipend would be limited to the primary actors 
and not the covers, but de Mi
chele and Davidson did not dis-
cuss whether any pay raise would be so limited.  She asked for 
Davidson™s thoughts on the matter.  Davidson wrote back the 
same day asking her to put her memo into a spreadsheet for a 
meeting with Christine Warman
, the director of human re-
sources for retail stores. 
On May 2, de Michele sent an email to Davidson and War-
man outlining ﬁpay options and figuresﬂ which they discussed 
by phone later that day.  The outline listed the total amount of 
money payable to th
e actors assuming 470 average adult pri-
mary actor performances, a stip
end of $5200 per year, and pay 
                                                          
 2 Whether Ciparick alone approached
 de Michele requesting an addi-
tional stipend for 3 weeks in June as testified by de Michele, or all four 
actors raised that matter and the issue of pay raises in a meeting with de 

Michele as they testified, need not 
be resolved.  It is clear from de 
Michele™s testimony that all four act
ors raised concerns regarding their 
pay rate and an additional stipend fo
r June and that she addressed these 
ﬁconcernsﬂ with her superiors. 
per show at $44 (their current 
starting rate), and at ﬁproposedﬂ 
increases of $50 and $54 per show.  During their conversation, 
Warman approved an additional 
weekly stipend of $200 for 3 
weeks in June for the four primary actors because that period of 
time was slow, and because Warman believed that granting it 
was ﬁfair, reasonableﬂ and constituted a small expenditure.  De 
Michele immediately informed Matthew Kiely, the theater 
manager, that the additional 3-week stipend for June was ap-
proved.3 The actors testified that when de Michele informed them that 
they would be receiving their requested $200 stipend for the 
first 3 weeks in June
, she said that she was still speaking to 
ﬁcorporateﬂ about a pay raise and that no decision had been 
made as to that matter.  According to employee Sanders, de 
Michele said that the requested pay raise was ﬁunder considera-
tion.ﬂ On May 3, Stamatiades sent a
nother letter to Respondent™s 
president, Brothers, informing her that a majority of the adult 
actors at the Manhattan location designated the Union as their 
collective-bargaining representa
tive.  She requested an oppor-
tunity to meet with her and demonstrate such support. 
On May 4, de Michele sent an email to Davidson and War-
man outlining the rehearsal rates and show rates for the child 
and adult actors in the theaters located in New York, Chicago, 
and Los Angeles.  She took an existing document which 
showed the current rates for those cities and inserted rates of 
$50, $52, and $54 to the current New York rates which were 
$44, $46, and $48.  She included c
ities other than New York in 
order to present an ﬁoverviewﬂ of
 the various rates nationally.  
De Michele testified that when she sent this email there had 
been no approval to make changes in the actors™ pay rates, and 
that she had no authority to approve wage raises for actors.  She 
noted that nothing in the documen
t states whether the raises 
apply to primary or cover actors. 
On May 7, de Michele sent an email with an attached chart 
to Davidson and Warman.  The chart listed the current and 

ﬁproposedﬂ changes in per show 
rate and stipends for the pri-
mary and cover actors for the period June 1 to September 4, 
2006, when the 
American Girls Review
 production ended, and 
for the period September 22 to December 31, 2006, during the 
run of the 
Circle of Friends
 show. 
In the ﬁproposed changeﬂ category for the then current 
American Girls Review
, the starting per show rate was listed as 
$50, up from $44, and each of the primary actors was listed as 
receiving a $6 per show increase
.  Thus, Ciparick™s proposed 
per show rate was listed as $54,
 raised from $48, Hackney was 
$52, increased from $46, and the 
rates for Sanders and Tennill 
were $50, up from $44.  The additional stipend increase of 
$200 per week for 3 weeks in June 
was also listed.  Similar $6 
raises were provided for the named cover actors. 
                                                          
 3 In this respect, I cannot credit the actors™ testimony that they were 
informed in late April that the a
dditional stipend was approved.  De 
Michele™s testimony concerning the timing of the approval and support-
ing emails support a finding that they were informed of the additional 

stipend in early May.  It is unlikely that de Michele would have told 
them of the additional stipend in advance of its approval. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 484 
Identical $6 per show raises 
for the ﬁprimaryﬂ and ﬁcoverﬂ 
actors were also set forth for the 
Circle of Friends
 show, 
scheduled to open on September 
22.  However, the names of 
those actors were not set forth in the chart.  No additional sti-
pend was proposed.  With resp
ect to both shows, although not 
set forth on the chart, the rehearsal rates for all the actors would 
have increased with the increases in the per show rate. 
De Michele™s email described the chart as Davidson™s and 
Warman™s requested ﬁbreakdown of current and proposed adult 
actor expenses.  The two lines at 
the bottom . . . show that even 
with the changes enacted, we will come in $3000 ahead at the 
end of the year!  Good news!  I have a meeting (previously 
scheduled) with the adult actors
 Thursday [May 11] and would 
love to share any information then, if possible.ﬂ 
Dawn Levenick, the Respondent
™s employee relations man-
ager, testified that in early to
 mid-May, she was told by Super-
visor Sandy Anderson that the Un
ion sent a letter dated May 3 
stating that it sought to represent the adult actors in the Re-
spondent™s New York store.  Levenick denied being aware of 
the February correspondence between the Union and Respon-
dent™s counsel, Behrnd-Klodt, until after the May 3 letter was 
received. 
Levenick stated that at about the time she learned of the Un-
ion™s May letter she was told by Director of Human Resources 
Warman that the Respondent had an ﬁideaﬂ to change the per 
show rate paid the actors.  Leve
nick advised Warman not to act 
on that idea until legal counsel 
was obtained.  Levenick gave 
such advice because she knew that changing the terms and 
conditions of employees™ empl
oyment while ﬁunder an active 
organizing campaignﬂ violates the law. 
Levenick retained legal couns
el and pursuant to counsel™s 
advice and recommendations d
ecided to ﬁjust postpone any 
more discussions or decisions about any changes in the show 
rate until the matter of representation was resolved.ﬂ  She made 
this decision because the Respondent did not want to give the 
ﬁappearance to our actors that we were trying to persuade them 

to not join Equity because they were going to get a benefit or a 
pay increase.ﬂ 
Not having received a response 
to her May 3 letter, Stama-
tiades wrote again to President Brothers on May 17 and 31, 
requesting a meeting.  On June
 13, Levenick wrote to Stama-
tiades addressing the May 3 letter.  The letter advised that the 
Respondent did not believe that the Union represented a major-
ity of employees in an appropria
te unit and suggested that the 
Union file a petition for an election with the Board. 
Separately, Levenick directed 
de Michele and Pat Keating, 
the Respondent™s director of human resources, to meet with the 
actors and tell them that the 
Respondent would ﬁpostpone any 
further consideration of any pay 
increase or change in the show 
rate until the matter of representation was resolved.ﬂ  Levenick 
testified that no further action was taken with respect to the 
ﬁproposalﬂ for a per show wage 
increaseŠﬁit™s just been sitting 
out there doing nothing.ﬂ 
3.  The Union™s T-shirt campaign and the June 18 meeting 
On June 14, Stamatiades met 
with primary actors Ciparick, 
Hackney, Sanders, and Tennill a
nd told them that a ﬁT-shirt 
campaignﬂ would be the next step in seeking recognition.  T-
shirts were distributed to them which prominently displayed the 
Union™s name and logo and the words ﬁSupport Equity Theatre 
UNITE.ﬂ  They were instructed to, and did enter and leave the 
theater in a group wearing the shirts, and also wore the shirts 
during vocal warmups in the th
eater.  The Respondent™s offi-
cials acknowledged observing them wearing the shirts. 
The actors were advised that 
a meeting would be held on 
June 18, which would be attended
 by de Michele and Keating. 
Stamatiades was notified by the employees that a meeting with 
Keating, who they never met, 
was unprecedented.  She advised 
them to take notes at the meeting. 
Employees Ciparick, Hackney,
 Sanders, and Tennill wore 
their union shirts at the June 18
 meeting with de Michele and 
Keating.  Hackney testified that at the meeting de Michele told 
them that the Union sent the Re
spondent a letter on May 3, and 
that the Employer replied that it
 was not interested in signing a 
union contract at that time, but 
instead suggested that the Union 
seek an election with the Board.  Hackney and Sanders stated 
that de Michele told them that the Employer prided itself on 
maintaining a safe, nonunion work environment. 
Hackney, essentially corroborat
ed by Ciparick and Sanders, 
testified that de Michele said that ﬁif Equity were to come in 
everything would change.  There woul
d be a lack of flexibility.  
There would be a lot of rigidness toward things such as covers 
having to be at every show.  Ther
e would be a lack of flexibil-
ity with having other jobs.  And there would also be a lack of 
flexibility with such issues such 
as vocal rest.ﬂ  Ciparick quoted de Michele as saying ﬁif we were to be an Equity theater, we 
would not be able to be as flexib
le with certain issues such as 
vocal restŠit would be a more 
rigid working environment.ﬂ  
Ciparick testified that de Michele used examples of the Re-
spondent™s flexibility such as being able to grant vocal rest, and 
that the covers did not have to be present all the time.  How-
ever, Hackney denied that de Michele used examples of how 
the Employer had been flexible in the past in accommodating 
the employees™ other jobs and their need for vocal rest.  She 

quoted de Michele as saying that ﬁif Equity came in there 
would be lack of flexibility and 
rigidnessﬂ in that covers would 
have to be there at every show, 
a lack of flexibility with other 
jobs, and with vocal rest.  Hackney denied that de Michele said 
that the Union™s rules would ﬁget in the wayﬂ and cause a lack 
of flexibility, but admitted that de Michele mentioned that such 
changes would occur ﬁif American Girl had an Equity con-
tract.ﬂ 
Ciparick stated that perhaps de Michele said that the work-
place would be a ﬁmore rigid wo
rking environmentﬂ if a mid-
dleman was involved.  However, Hackney did not recall de 
Michele discussing the Union organizing the employees in the 
context that it would be a ﬁmiddlemanﬂ coming between man-
agement and the employees. 
Hackney further stated that de Michele gestured toward their 
union shirts and said that ﬁnow th
at we see where your loyalties 
lie, we are no longer going to be able to give you that raise that 
we had discussed earlier.ﬂ  Hac
kney™s written note, which she 
acknowledged was more accurate than her recollection, was 
identical to Sanders™ testimony regarding de Michele™s com-
ment after gesturing to their 
union shirtsŠﬁwe™re not going to 
be able to offer you the pay raise we discussed earlier,ﬂ thus 
 AMERICAN GIRL PLACE NEW YORK
 485
omitting the phrase to which she testified: ﬁwe are no longer 
going to be able to give you th
at raise that we had discussed 
earlier.ﬂ  Hackney also stated th
at de Michele said that although 
the wage raise was discussed 
and ﬁagreed upon,ﬂ the matter 
was out of her hands and everything has been put on hold.  
Hackney and Sanders denied that 
de Michele said that consid-
eration of the raise was deferred pending the resolution of the 
representation matter.4  Sanders testified that de Michele said 
that the Employer would be ﬁuna
ble to offer us the pay raise 
that they had discussed . . . earlier
.ﬂ  Ciparick testified that de 
Michele told them ﬁwe™ve been 
informed by our counsel that 
we can no longer offer you (or can™t give you) the show pay 
increase because it would appear on our part like bribery.ﬂ  
Ciparick added that de Michele said that the Employer was 
ﬁready to sign off on the budget increase, which would include 
the show pay increase for the adu
lt actors, and that they were 
one signature awayﬂ at which point the Employer received the 
letter from the Union and she th
en contacted counsel who told 
her that to avoid the payment appearing to be bribery, the show 
pay increase should not be given. 
Employee Sanders then interjected, as follows: ﬁLet me get 
this straight.  Because we are interested in joining the Union, 
you™re not going to be offering us this raise that you were con-
sidering?ﬂ  As de Michele began to answer, Sanders quoted 
Keating as interrupting, as follow
s. ﬁGuys, you have to realize 
that if we were to make changes in your contract at this point, it 
would appear to be bribery or 
manipulation on our part.ﬂ Sand-
ers stated that de Michele said that the raise ﬁwas something 
that had been agreed upon . . . it was one signature short of 
being finalizedﬂ or ﬁapproved.ﬂ  He
 denied that de Michele said 
that the raise was ﬁput on hold.ﬂ  De Michele was quoted as 
telling the actors that the Employ
er was advised by counsel that 
the raise ﬁwould not be implem
ented because they were con-
cerned it would look like they 
were bribing the actors.ﬂ 
De Michele told the actors that all the contractual payments 
due them would be paid.  She then
 asked the actors to raise any 
concerns they had. Hackney offe
red that they did not make a 
ﬁlivableﬂ wage because of the high cost of living in New York.  
Keating asked them what they be
lieved an appropriate pay rate 
would be for an actor appearing in the Respondent™s theater, or 
a theater for young audiences.  
Hackney replied that such an 
actor would earn up to $800 per week.  On this point, Sanders™ 
testimony differed from Hackney™s.
  He quoted de Michele as 
saying that the salary would probably be the same.  Sanders 
agreed, but noted that the actors would not be required to do 20 
or more shows per week. The actors mentioned that they did not receive the stipend 
due them 2 weeks before, and th
at Tennill did not receive her 
regular pay the past week.  Keating said that she would look 
into it.  The payments which were due were made thereafter. 
Hackney testified that
 although she and the other three actors 
knew that their employment with the Respondent would be 
ending in early September 2006, when their show ended, she 
                                                          
 4 Hackney also answered a two-part leading question from the Re-
spondent™s counsel which implied that de Michele told the actors that 
consideration of the raise was defe
rred, but I credit Hackney™s specific 
denial that de Michele made that statement. 
was concerned with de Michele™s comments that there would 
be less flexibility with second j
obs and vocal rest if the Union 
was successful in representing them.  Thus, the issues of ﬁvocal 
restﬂ and flexibility with a second job were important to her for 
the remainder of her tenure there.  She explained that because 
the actors use their voices extens
ively in their jobs they must 
take time off from work, sometimes weeks at a time, to rest 
their voices.  In addition, they needed to have second jobs to 
support themselves.  At hearing, 
the actors conceded that there-
after there were no changes in their contract, work environ-
ment, or flexibility for vocal rest or a second job. 
De Michele™s account of what she told the employees at the 
meeting is recounted here base
d on a compilation of her (a) 
written notes taken before the meeting in which she rehearsed 
what she would say.  She stated that those notes were not ﬁver-
batimﬂ of what she actually said but followed the ﬁgeneral 
ideaﬂ of what she expected to say (GC Exh. 8), (b) the notes she 
wrote as to what occurred at the meeting written the same day 
or the day following the meeting (GC Exh. 9), and (c) typewrit-
ten notes of the handwritten notes of what occurred at the meet-
ing (GC Exh. 10).  The Respondent™s arguments that these 
documents were privileged from disclosure pursuant to the 
attorney-client privilege and/or work product doctrine will be 
discussed below. 
De Michele told the four actors that the Union informed the 
Respondent that it sought to repres
ent them.  She said that the 
Employer told the Union that it did not believe that it needed a 
union coming between it and the actors inasmuch as it offers a 
safe, fair working environment, 
and further believed that the 
Union™s involvement would make th
e work place more ﬁrigid.ﬂ  
De Michele told the employees that the Employer advised the 
Union that if it wanted to pursue the matter it could ask the 
Board to hold an election.  De Michele then said that she was 
aware that they had spoken abou
t changing their per show pay 
rate, and as she was ﬁcompleting 
the process this all came up.ﬂ  
She noted that although it was clear by their wearing the union 

shirts where their lo
yalties are, the Respondent could not make 
any unscheduled changes in their contract because it could look 
like it is trying to sway them or buy their vote. 
De Michele told them that sh
e brought their concerns about 
pay to the Respondent™s human re
sources department and that 
they were ﬁin the process of being reviewed but that since it 
was apparent (gesture to total group in [union] shirts) where 
their loyalties were we could not follow through with any 
changes to their contract as th
at would look as though we were 
trying to buy their vote.  Until this was settled we could not 
make any contractual changes, but 
we would still, of course, be 
true to anything in their current contractŠannual increases, 
show count bonuses, etc.ﬂ  De Mi
chele noted that since the pay 
raises were ﬁalmost finalized,ﬂ 
but had not been ﬁfinalizedﬂ at 
the time the Respondent 
received the Union™s letters, the pay 
raises were ﬁon holdﬂ or ﬁdelayedﬂ until resolution of the Un-
ion™s representation matter.  Sh
e added, however, that the Re-
spondent would honor its contract
s with the actors.  Sanders 
said ﬁso you won™t pay us what we deserve because the [Union] 
is involved?ﬂ  De Michele answer
ed that the pay raise was ﬁal-
most finalized when all this came up.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 486 
Following the meeting, Hackney met with Sanders and Tennill 
and they discussed together what was said.  Hackney compiled 
their recollections into an email 
which she sent to Stamatiades the 
following day.  Essentially the email is the same as her testi-
mony, but the email stated that regarding the pay raise, de Mich-
ele said that ﬁeven though it had been previously discussed and 
‚agreed upon™ it was not finalized due to one signature that was 
missing but because the letter was sent from Equity everything 
has been ‚put on hold.™ﬂ 
No pay increase was received by the actors pursuant to their 
request.  The employees engaged in a strike on August 3 and 4.  
On August 10, the Union filed a petition to represent the actors, 
and on November 17 an election was held. 
ANALYSIS AND 
DISCUSSION
 I.  THE RESPONDENT
™S ATTORNEY
-CLIENT AND WORK
 PRODUCT PRIVILEGE ASSERTION
 Certain documents were subpoenaed from the Respondent by 
counsel for the General Counsel.  The Respondent asserted that 
they were privileged due to the a
ttorney-client and attorney work 
product doctrines, and I examined them in camera.  I ruled that 
certain documents were privileged and others were not.  I will 
discuss those documents that I found not privileged which I di-
rected to be disclosed to the 
General Counsel over the Respon-
dent™s objections: 
1.  A 3-page handwritten document prepared by de Michele in 
which she put into her own words the advice given to her by the 
Respondent™s counsel on June 7 as to what to say at the June 18 
meeting (GC Exh. 8).  By writing 
the document she rehearsed her 
thoughts in preparation for the meeting.  She testified that her 
comments at the meeting conformed generally with these notes.  
In material part, the notes state that the Respondent did not be-
lieve that it needed a union comi
ng between it and the actors, and 
it believed that the Union™s invol
vement would make the work 
place more rigid.  The notes further stated that it was clear, by the 
employees™ wearing the union shir
ts, where their loyalties are, 
and that no unscheduled changes in
 their contract could be made 
since it may appear that the Employer was trying to sway or buy 
their vote. 2.  Two handwritten pages of a 6-page document prepared by 
de Michele consisting of her notes of what was said at the June 
18 meeting written shortly after the meeting (GC Exh. 9).  The 
Respondent represented that de Michele took these notes at the 
direction of counsel.  In material part, the notes state that there 
was a ﬁpotentialﬂ change in wages but since the change was not 
finalized when the Union wrote to the Respondent, the matter of 
a pay raise was on hold or delayed until a resolution of the matter 
since it may look as if the Employer was trying to buy the em-

ployees™ votes. 
3.  A 3-page typewritten email prepared by de Michele con-
sisting of a summary of the notes she took at the June 18 meeting 
(GC Exh. 10).  She sent the 
document to Kim Gohata, the Re-
spondent™s in-house counsel, and 
to other Respondent officials.  
Counsel represents that this document was created at the direc-
tion of counsel after the charge was filed on July 25.  In material 
part, the notes state that de Michele told the actors that since it 
was apparent through their wearing the union shirts where their 
loyalties were, the Employer coul
d not follow through with any 
changes to their contract as it would look like it was trying to buy 
their vote.  Until ﬁthisﬂ was settled the Employer could not make 
any contractual changes. 
All the above documents relate to advice the Respondent™s at-
torney gave to de Michele concerning her meeting with employ-
ees on June 18.  General Counsel Exhibit 8 relates to counsel™s 
advice as to what she should say and reflects her ﬁrehearsalﬂ 
notes.  General Counsel Exhibit 9 is her handwritten notes taken 
at the meeting at the direction of counsel, and General Counsel 
Exhibit 10 is her typewritten notes of that meeting. 
Central Telephone Co. of Texas
, 343 NLRB 987, 988 (2004), 
is particularly helpful in deciding
 this issue.  In that case, the 
employer™s attorney, Prophete, directed its official, Hindman, to 
conduct an interview and take notes at the interview with em-
ployees who were suspected of improperly remaining at work 
later than their usual hours upon the union™s direction.  Hindman 
took notes during the interview and prepared a written summary 
thereof.  She reported the results of the interview to Prophete.  
The union requested Hindman™s investigation notes for its use in 
an arbitration proceeding.  The employer™s refusal to provide 
them was alleged as an unfair labor practice.  The Board found 
no violation in the employer™s refusal to provide the notes since 
they were privileged pursuant to the attorney work product doc-
trine and were prepared in anticipation of litigation. 
The Respondent argues that all three documents constitute at-
torney work product since the notes were written at the direction 
of counsel in anticipation of liti
gation, and also contends that 
General Counsel Exhibit 9 should 
not have been disclosed be-
cause of the attorney-client privilege. 
Some question may be raised as to whether General Counsel 
Exhibit 8 was made in anticipati
on of litigation, as argued by the 
Respondent, or was prepared in the ordinary course of business.  
The work product privilege ﬁpro
tects from disclosure written 
material prepared by a party or his representative in anticipation 
of litigation or for trial.  The strong public policy underlying the 

work product doctrine is to aid the adversarial process by provid-
ing a certain degree of privacy to a lawyer in preparing for litiga-
tion.ﬂ  Central Telephone, above. Although the June 18 meeting may have been one of the regu-
larly scheduled meetings between de Michele and the actors, the 
meeting itself was unusual, as
 recognized by the employees, 
since Keating, a senior official of the Respondent was present.  
By June 18, no litigation had begun and there was no testimony 
that the Respondent contempl
ated that litigation would be 
brought against it.  However, it is not necessary that a lawsuit 
actually have been brought.  It is
 enough for the party to have had 
a ﬁsubjective belief that litigation 
was a real possibility and that 
belief must have been objectively reasonable.ﬂ  
Central Tele-
phone, above, citing 
Sealed Case
, 146 F.3d 881, 884 (D.C. Cir. 
1998).  It is certainly clear that experienced labor counsel could 
reasonably anticipate litigation upon de Michele™s announcement 
to the employees that the raise they had requested and which they 
were told was being considered could not be given or was now 
on hold because of the presence of the Union. 
Accordingly, General Counsel Exhibit 8, de Michele™s notes of 
her conversation with counsel con
cerning what to say to the em-
ployees appears to contain her me
ntal impressions and interpreta-
 AMERICAN GIRL PLACE NEW YORK
 487
tions of counsel™s advice as she put his advice into her own 
words, and was probably privileged as attorney work product 
and/or attorney client privilege. 
Some question could be raised as to whether General Counsel 
Exhibits 9 and 10 were privileged 
in that they simply contain de 
Michele™s notes, essentially taken in a clerical capacity, of her 
meeting with the employees consisting of what she said to the 
actors and what they said to her.
  However, she was directed by 
counsel to take those notes, she 
sent them to counsel for review, 
and they too appear to be taken 
in anticipation of litigation.  
Cen-
tral Telephone
, above. I find that the three documents are arguably subject to the at-
torney-client privilege and the work product doctrine.  Accord-
ingly, I have not relied on them 
in making my findings regarding 
the alleged violations herein.  Accordingly, although the three 
documents perhaps were privileged from disclosure, I do not 
believe that the Respondent has been prejudiced by their disclo-
sure to the General Counsel and their receipt in evidence.  I have 
not relied on them in making my findings herein. 
II.  THE ALLEGED VIOLATIONS OF SECTION 
8(a)(1)
 OF THE ACT
 The complaint alleges that the Re
spondent (a) told its employ-
ees that they did not receive wage increases because they sup-
ported the Union (b) threatened its employees with more onerous 

working conditions if they select
ed the Union as their collective-
bargaining representative and (c
) made statements equating sup-
port for the Union to disloyalty to the Respondent. 
All three allegations arise out of the June 18 conversation, set 
forth above, as to which I cred
it the employee witnesses.  Their 
testimony about the meeting was consistent and essentially the 
same.  As noted, de Michele did not deny their testimony and 
Keating did not testify.  The test to determine whether a supervi-
sor™s statement violated Section 8(a)(1) is ﬁwhether under all the 
circumstances the remark reasonably tends to restrain, coerce, or 
interfere with the employee™s righ
ts guaranteed under the Act.ﬂ  
Exterior Systems, 
338 NLRB 677, 678 (2002). 
A.  Informing Employees that They did not Receive Wage 
Increases Because of Their Support for the Union 
The complaint alleges that on June 18 the Respondent told its 
employees that they did not receive wage increases because they 
supported the Union. 
As set forth above, de Michele gestured at the Union shirts 
worn by the four employees and said ﬁnow that we see where 
your loyalties lieﬂ the Employer 
would not give them the raise 
that had been discussed.  Whether she said that the raise would 
not be provided or that it had been put on hold or that considera-
tion of the raise was being postp
oned is irrelevant for a determi-
nation of this issue. 
The important point is that de
 Michele identified the actors™ 
wearing of the shirts as the reason
 that consideration of the raise 
was no longer being pursued.  It was unnecessary for de Michele 
to have made the connection between the shirts and the wage 
raise.  It was irrelevant where 
their loyalties lied.  According to 
the Respondent, consideration of
 the raise was being postponed 
because the Union appeared on the scene.  By personalizing the 
matter, saying in effect that sinc
e you have identified yourselves 
with the Union our decision has been put on hold, the Respon-
dent made an unnecessary but nevertheless coercive remark 
blaming the employees™ union activity
 in wearing the shirts as the 
reason for the postponement of the decision on the raise.  It is 
true that in the course of the 
conversation de Michele also said 
that consideration of the raise was postponed because the Re-
spondent did not want it to appear that it was bribing employees, 
but in referring to the shirts she identified the employees™ loyalty 
to the Union as being the reason for the delay in reaching a deci-
sion as to the raise. 
Contrary to the Respondent™s argument, de Michele did more 
than simply remark about the employees™ obvious loyalty to the 
Union.  She made a connection be
tween their loyalty to the Un-
ion and the fact that consideration of the wage increase would be 
postponed. 
ﬁThe Board has long held that an employer violates Section 
8(a)(1) if it advises employees 
that it will withhold wage in-
creases or accrued benefits because of union activities.ﬂ  
Invista,
 346 NLRB 1269, 1270 (2006), where the Board found that an 
employer™s threat that there woul
d be no more pay raises as long 
as the union was trying to get in was an unlawful threat which 
placed the blame on the union for the employees™ not receiving a 
pay raise.  See 
Earthgrains Baking Cos
., 339 NLRB 24, 28 
(2003); 
Grass Valley Grocery Outlet
, 322 NLRB 1449, 1451 
(2000). 
In Sacramento Recycling & Transfer Station
, 345 NLRB 564, 
564Œ565 (2005), an employer told its employees that it had con-
sidered granting a raise but could not do so because it would be 
considered a bribe to defeat the Union.  The Board found that the 
statement violated Section 8(a)(1) because the employer attrib-
uted the withholding of the raise to the petition, unlawfully plac-
ing the onus for the denial of that benefit on the union. 
Under these circumstances, it is clear and I find that de Mich-
ele™s remarks reasonably tended to restrain, coerce, or interfere 
with the employees™ rights guaranteed under the Act to have their 
wage raise considered or granted regardless of whether they sup-
port the Union. I accordingly find and conclude 
that the Respondent unlaw-
fully informed its employees that they would not receive a pay 
raise or that such a pay increase would be postponed because of 

their support for the Union. 
B.  The Threat of More Onerous Working Conditions 
The complaint alleges that the Respondent threatened its em-
ployees with more onerous worki
ng conditions if they selected 
the Union as their collective-bargaining representative. 
As set forth above, de Michele told the employees that if the 
Union organized the employees ﬁeverything would changeﬂŠ
there would be a lack of flexibility regarding granting time for 
vocal rest and employees™ holding second jobs, benefits which 
they enjoyed at that time and a ﬁmore rigid working environ-
ment.ﬂ  Such statements violate Section 8(a)(1) of the Act.  
Top-side Construction Inc
., 329 NLRB 886, 891 (1999); 
Allegheny 
Ludlum Corp
., 320 NLRB 484, 484 (1995).  Even though the 
employees were open union supporters, de Michele™s comments 
were clearly coercive.  
Seton Co., 332 NLRB 979, 981 (1999). 
The Respondent correctly notes that Section 8(c) of the Act 
permits an employer to express any views or opinion to employ-
ees if such expression ﬁcontains no threat of reprisal or force or 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 488 
promise of benefit.ﬂ  De Michele™s comments went much farther 
than simply expressing the Employer™s view of how union repre-
sentation would affect the relationship between the employees 
and the Respondent.  As set fort
h above, her remarks constituted 
a threat that if the Union represented the employees they would 
be subject to an adverse cha
nge in their working conditions. 
The Respondent points to the testimony of Hackney who said 
that de Michele remarked that the changes would take place pur-
suant to the terms of a union contract.  However, de Michele did 
not support her statement by showing a union contract to the 
employees, and no contract was offered in evidence here to refute 
de Michele™s implication that under a union contract the actors™ 
working conditions would be less flexible or more rigid or that 
they would lose the benefits of vocal rest and second job oppor-
tunities they then enjoyed.  
Schaumburg Hyundai, Inc
., 318 NLRB 449, 450 (1995). 
ﬁAlthough an employer can legitimately make a prediction . . . 
regarding the precise effects of unionization, the prediction must 
be carefully made on the basis of objective fact to convey an 
employer™s belief as to demonstrably probable consequences 
beyond its control.ﬂ  
NLRB v. Gissel Packing Co
., 395 U.S. 575, 
618 (1969).  De Michele™s statement that the Union™s contract 
would result in the employees be
ing adversely impacted was not 
sufficient to constitute objective ev
idence of such an event.  As 
the Respondent argues, an employer may advise employees, in a 
manner which is moderate in tone, of the possible consequences 
of unionization.  
Tri-Cast, Inc
., 274 NLRB 377, 378 (1985).  
However, de Michele™s comments
 went far beyond that deemed 
permissible.  Her rema
rks were direct threats that if the Union 
succeeded in organizing the actors 
there would be less flexibility 
and more rigidity concerning ma
tters which were vitally impor-
tant to themŠvocal rest and working second jobs. 
I accordingly find and conclude th
at, as alleged, the Respon-
dent unlawfully threatened its employees with more onerous 
working conditions if they select
ed the Union as their collective-
bargaining representative. 
C.  The Alleged Statements Equating Support for the Union 
 to Disloyalty to the Respondent 
The complaint alleges that the Respondent made statements 
equating support for the Union to disloyalty to the Respondent.  
This relates to de Michele™s gesture to the union shirts worn by 
the actors and her remark that ﬁn
ow that we see where your loy-
alties lieﬂ the Employer would not give them a raise. 
Apart from the allegation that this comment violated the Act 
because it served to inform the employees that their union activ-
ity played a role in their not receiving a raise, this is alleged as an 
independent violation.  The General Counsel argues that de 
Michele™s comment equated support for the Union with disloy-
alty to the Respondent, implying that if they were loyal to the 
Union they were not loyal to the Employer, citing 
Medicare As-
sociates, Inc.,
 330 NLRB 935, 941Œ942 (2000), where the Board 
found that an employer unlawfu
lly equated loyalty to the em-
ployer with opposition to the union by telling an employee that 
she must takes sides in a union campaign and was needed on the 
employer™s side.  ﬁStatements equating union activity with dis-
loyalty to the employer constitute 
coercion in violation of Section 
8(a)(1).ﬂ  
HarperCollins San Francisco v. NLRB,
 79 F.3d 1324, 
1330 (2d Cir. 1996). 
I do not agree with the General Counsel™s theory.  The Board 
cases require a ﬁdirect reference equating protected activity with 
disloyalty to the employer.ﬂ  
Sea Breeze Health Care Center, 
331 
NLRB 1131, 1132 (2000).  There must be some evidence that the 
employee was accused of disloyalty to the employer.  
Ferguson-
Williams, Inc., 322 NLRB 695, 699 (1996), where the employer 
was ﬁgreatly offended by [an employee™s] disloyaltyﬂ; 
House 
Calls, Inc., 304 NLRB 311, 313 (1991), where the employees 
were ﬁingrates who were hitting him when he was down.ﬂ 
In contrast, de Michele did not expressly or impliedly accuse 
the employees of such disloyalty.  Rather, she remarked only that 
the employees™ loyalties lie with th
e Union.  Her observation that 
the actors were open and obvious loyal union supporters because 
they wore union shirts was not unlawful.  No violation was found 

where an employer told an employee that he had hurt his feelings 
and was disappointed in him because he was distributing union 
material.  
Oklahoma Installation Co.,
 309 NLRB 776 (1992). 
I accordingly will recommend that this allegation be dis-
missed. 
III.  THE ALLEGED VIOLATIONS OF SECTION 
8(a)(3) OF THE ACT
 The complaint alleges that the Respondent denied a wage in-
crease for its employees and, as an alternative thereto, the Re-
spondent suspended its process of considering a wage increase 
for its employees because they assisted the Union and engaged in 
concerted activities. 
It is the Board™s longstanding principle that: 
 [A]n employer faced with a 
union organizing drive is re-
quired to proceed with an expected wage or benefit adjust-
ment as if the union were not on the scene.  However, ﬁ[a]n 
employer may postpone such a wage or benefit adjustment 
so long as it ‚[makes clear]™ to employees that the adjust-
ment would occur whether or not they select a union and 

that the ﬁsole purposeﬂ of the adjustment is to avoid the ap-
pearance of influencing the election™s outcome.ﬂ  S
am™s 
Club, 349 NLRB 1007, 1012Œ1013 (2007); 
Atlantic Forest 
Products
, 282 NLRB 855, 858Œ859 (1987); 
Uarco, Inc
., 
169 NLRB 1153, 1154 (1968). 
 In announcing the postponement, the employer may not attrib-
ute its failure to implement the ﬁexpected wage or benefit ad-
justment to the presence of the union or by disparaging or un-
dermining the union by creating the impression it impeded the 
granting of the adjustment.ﬂ  
Earthgrains Baking Cos
., 339 NLRB 24, 28 (2003); see 
Grouse Mountain Lodge
, 333 NLRB 
1322, 1324 (2001); 
Atlantic Forest
, above; Uarco
, above. 
A.  The Alleged Denial of a Wage Increase 
The first question which must be answered is whether the 
wage raise was approved at the time of the June 18 meeting. The 
General Counsel argues that it 
was approved and the Respondent 
claims that it was not. 
The General Counsel™s credited evidence consists essentially 
of what the employees were told at the June 18 meeting.  The 
most that the General Counsel 
may rely on was de Michele™s 
remark that the pay raise was ﬁagreed upon,ﬂ and that the Em-
 AMERICAN GIRL PLACE NEW YORK
 489
ployer was ready to sign off on the raise but was one signature 
away, and the increase therefore was ﬁnot finalized or approved.ﬂ 
The General Counsel cites 
SNE Enterprises
, 347 NLRB 472 
(2006), for the proposition that the Respondent approved the 
raise.  In that case the Board f
ound that the respondent decided, 
pursuant to its established policy 
of conducting wage reviews, to 
grant a wage increase.  Here, in contrast, the Respondent had no 
established policy of granting mid-contract pay raises, and there 
was no credible evidence that it had,
 in fact, approved the raise or 
decided to grant it.  Rather, the evidence supports a finding that 
the raise was still under considera
tion at the time of the June 18 
meeting. The Respondent™s evidence establishes that the raise was un-
der active consideration as of June 18.  On May 7, de Michele 
prepared a chart for the Respondent™s officials with ﬁproposedﬂ 
changes in the show rate which set forth a pay raise of $6 per 
show.  At about that time, Manager Levenick learned that the 
Respondent had an ﬁideaﬂ to raise the actors™ show rate and that 
the Union sought to represent them.  She advised that further 
discussions or decisions concerning changes in the show rate be 
postponed.  Accordingly, there is
 no evidence that a pay raise had 
been approved.  Nor is there a
ny evidence that the actors were 
told that they would be receiving pay raises, or that a definite 
sum and date of implementation had been given to them. 
I note that when the Respondent decided to grant a $200 
weekly stipend increase for June that decision was announced 
immediately to the actors.  Assu
ming that the Respondent would 
have followed the same procedure,
 it appears that if a decision 
had been made to grant a per show raise, an announcement con-
cerning the raise would have been made to the actors at once.  
That they were not notified of a pay raise by June 18 is some 
evidence that no decision had been made to grant the raise. 
Clearly, de Michele proposed an increased wage rate and on 
June 18 the raise appeared to be well on its way to complete ap-
proval, but lacked one signature.  If that last signatory decided 
not to approve the wage raise it would not have been granted.  

The wage raise was either approv
ed or not approved. Here, there 
was no credible evidence that it had been approved.  It could not 
have been approved but for one signature.  If approval lacked one 
signature it may not be found that it was approved.  Since the 
Respondent did not approve a pay increase it could not have 
denied such a raise.  Thus, no increase was ﬁdetermined, prom-
ised, scheduled or announced.ﬂ  
American Mirror Co
., 269 NLRB 1091, 1094 (1984). 
Accordingly, I cannot find that the Respondent had decided to 
grant the employees a per show wage increase, and I will rec-
ommend that the allegation that the Respondent denied a wage 
raise be dismissed. 
B.  The Alleged Suspension of the Process 
of Considering a Wage Increase 
The above principles may be applied to the General Counsel™s 
alternative theory that even if the wage raise was lawfully not 
granted, the Respondent™s suspension of the process of consider-
ing a wage increase was unlawful.  Thus, the Respondent was 
actively considering granting a raise to the actors but postponed 
its deliberation because of the Union™s claim to represent its em-
ployees. 
According to the above principles, the Respondent was re-
quired to act as if the Union was not on the scene by continuing 
its process of considering a wage raise.  
Russell Stover Candies, 
Inc., 221 NLRB 441 (1975).  It did not do so, and instead sus-
pended its deliberations on the increase.  It could have lawfully 
deferred its study of the raise if it ﬁmade clearﬂ (a) to its employ-
ees that its continued deliberation on the issue would occur 
whether or not they select a union, and (b) that the ﬁsole purposeﬂ 
of the postponement was to avoid the appearance of influencing 
the election™s outcome, and if it avoided putting the onus on the 
Union for the postponement.  
Atlantic Forest;
 Earthgrains
, above. The Respondent did not meet its obligations in this regard.  
Under the first standard, the Employer was obligated to inform 
the actors that it would continue 
to consider the raise regardless 
of the Union™s claim to represent them and regardless of how 
they voted in the election.  The Respondent was required to as-
sure them that it would continue its deliberations whether or not 
they selected the Union.  At no time, not on June 18 or thereafter, 
did the Respondent tell its employees that it would continue its 
process of considering the raise whether or not they selected the 
Union or regardless of the outcome of the campaign.  In fact, 
according to Levenick™s testimony at the June 2007 hearing, 
consideration of the pay raise was still deferred. 
In addition, the Respondent did not, at any time, make clear to 
its employees that the ﬁsole purposeﬂ of the postponement was to 

avoid the appearance of influencing the outcome of the Union™s 
campaign to represent the employ
ees.  Although the Respondent 
did tell the actors that it did not want to make any changes in 
their pay because it would appear to be bribery, de Michele also 
referred to their union shirts as the reason why a pay raise would 
not be given.  Thus, she said that ﬁnow that we see where your 
loyalties lie, we are no longer going to be able to give you that 
raise. . . .ﬂ  Accordingly, de Michele did not say that the sole 
purpose of the postponement was to avoid the appearance of 
influencing of any representation 
matter.  Rather, she expressly 
referred to their union affiliation as being the reason for the post-
ponement of its consideration of the raise.  In doing so, the Re-
spondent attributed its postponement to the presence of the Union 
and to the employees™ support for it.  
Earthgrains Baking Cos
., 
339 NLRB 24, 28 (2003). 
In SNE Enterprises
, above at 472, 473, the Board found that 
the employer violated Section 8(a)(3) by departing from its pol-
icy of conducting wage reviews 
because of the union™s organiz-
ing activity.  In that case, the Board found a violation because the 
employer claimed that ﬁas a result of the union filing the petition 
for election we didn™t even consider granting a general wage 
increaseﬂ and it did not conduct a wa
ge review toward that end.  
Similar to the instant case, that employer made no decision as to 
whether to grant a wage raise, but did not undertake a wage re-
view which may have led to pay 
raises.  Such conduct was found 
unlawful because it was based on the employees™ union activities. 
Here, although the Respondent had no policy of considering a 
pay raise during the term of the employees™ contracts, neverthe-
less, it did undertake to consider 
an increase in the show rate 
midterm.  Whether or not the Respondent had a policy of consid-
ering a pay increase during the term of its contract with the ac-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 490 
tors, it was prohibited from basing employment decisions on the 
employees™ union activities.  
SNE, above. Under either analysis, 
Atlantic Forest
 or 
SNE, the Respon-
dent™s action in suspending the process of considering a wage 
raise was unlawful. 
Under an analysis based on 
Wright Line
, 251 NLRB 1083 
(1980), the General Counsel must prove that animus toward un-
ion or protected activity was a substantial or motivating factor in 
the adverse employment action.  The elements commonly re-
quired to support such a showing are union or other protected 
activity by the employee, Respondent™s knowledge of that activ-
ity, and union animus on the part of the Respondent.  See 
Wil-lamette Industries
, 341 NLRB 560, 562 (2004).  If the General 
Counsel makes the required initial showing, the burden then 
shifts to the Respondent to prove, as an affirmative defense, that 
it would have taken the same action even in the absence of the 
employee™s protected activity.  See 
Manno Electric
, 321 NLRB 
278, 280 fn. 12 (1996).  To establish this affirmative defense, the 
respondent must persuade by a preponderance of the evidence 
that the same action would have taken place even in the absence 
of the protected activity.ﬂ  
W. F. Bolin Co.
, 311 NLRB 1118, 
1119 (1993). 
Here, the evidence establishes that the employees engaged in 
activity on behalf of the Union by wearing union shirts.  In addi-
tion, the Union sent a letter to the Respondent on May 3 claiming 
to represent them.  The Respondent was aware of these activities, 
and suspended its consideration of a wage raise because of the 
presence of the Union.  In this respect, a finding of union animus 
is supported by de Michele™s remark that because of their loyal-
ties toward the Union they would not be receiving a pay raise.  A 
finding of union animus is also supported by the violations of 
Section 8(a)(1) above, specifically that the Respondent told its 
employees that they did not receive wage increases because they 
supported the Union, and threatened its employees with more 
onerous working conditions if they
 selected the Union as their 
collective-bargaining representative. 
Accordingly, I find that the General Counsel has made a prima 
facie showing that the Respondent™s failure to continue consider-
ing a wage raise was motivated by their union activity.  The Re-
spondent has not met its burden of showing that it would have 
taken the same action even in the absence of the employees™ 
union activity.  It cannot do so because it argues that it postponed 
its consideration of the raise precisely because of the employees™ 
union activity. 
The Respondent™s reliance on 
Village Thrift Store
, 272 NLRB 
572 (1983), and 
Hovey Electric,
 302 NLRB 482 (1991), is mis-
placed.  The Board, while recognizing that the employer faced 
with the appearance of a union 
has a ﬁHobson™s choiceﬂ of grant-
ing or withholding benefits and being subject to a charge if it 
chose either course, in both cases noted that the employer is per-
mitted to postpone benefits where it makes clear that the purpose 
in doing so is to avoid the app
earance of interference.  Here, the 
Respondent went beyond that simple statement of neutrality and 
attributed the postponement of its decision on the raise to the 
employees™ support for the Union and the Union™s campaign.  
Grouse Mountain Lodge
, above. I therefore find and conclude that the Respondent violated Sec-
tion 8(a)(3) of the Act by postponing its consideration of a wage 
increase for its employees. 
CONCLUSIONS OF 
LAW 1.  By telling its employees that they did not receive wage in-
creases because they supported the Union, the Respondent vio-
lated Section 8(a)(1) of the Act. 
2.  By threatening its employees with more onerous working 
conditions if they selected the Union as their collective-
bargaining representative, the Respondent violated Section 
8(a)(1) of the Act. 
3.  By suspending its process of considering a wage increase 
for its employees because they assisted the Union and engaged in 
concerted activities, the Respondent violated Section 8(a)(3) and 
(1) of the Act. 
REMEDY
 Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectuate 
the policies of the Act. Inasmuch as I have found that the Respondent unlawfully sus-
pended its process of considering a wage increase for its employ-
ees, I shall recommend that it sha
ll continue its process of con-
sidering the wage increase, and if it decides that it would have 
granted a wage increase, to make whole all employees who 
would have received such an increase but for the Respondent™s 
unlawful failure to continue its 
process of considering the wage 
raise.  
SNE Enterprises, 
above at 472, 473.  The exact amount of 
the wage increases, if any, due employees shall be determined in 
compliance proceedings, and shall be computed as prescribed in 
Ogle Protection Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 
502 (6th Cir. 1971), with interest as computed in 
New Horizons 
for the Retarded
, 283 NLRB 1173 (1987).  At the compliance 
stage, the Respondent shall be 
given the opportunity to establish 
that it would not have granted a wage increase.  
SNE
, above. The employees covered by the recommended Order herein 
shall be primary and cover actors. Inasmuch as de Michele™s May 
7 email set forth ﬁproposed change[s]ﬂ for both categories of 
actors, a remedial order should in
clude primary and cover actors. 
In addition, the period of time within which pay increases 
should be paid, if wage increases are decided on, shall be the 
period from June 1 to September 
4, 2006, for those actors appear-
ing in the 
American Girls Review
, and for the period September 
22 to December 31, 2006, for those actors appearing in the 
Circle 
of Friends
 show.  Those dates are consistent with de Michele™s 
May 7 email which set forth the proposed changes for such peri-
ods of time. 
[Recommended Order omitted from publication.] 
 